IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-51226
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

JUAN ESTRADA, JR.,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        (SA-97-CR-62-ALL )
                         (SA-00-CV-529-HG)
                       --------------------
                          October 19, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Juan Estrada, Jr., federal prisoner #

43539-080, has appealed the dismissal of his 28 U.S.C. § 2255

motion to vacate.    He contends that his convictions and sentences

for possession of cocaine with intent to distribute and possession

of a firearm by a convicted felon are invalid on authority of

Apprendi v. New Jersey, 530 U.S. 466 (2000).

     Estrada is not entitled to relief under Apprendi because the

prison terms he received do not exceed the statutory maximum.    See


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
United States v. Salazar-Flores, 238 F.3d 672, 673-74 (5th Cir.

2001).   Therefore the district court’s failure specifically to

address Estrada’s Apprendi claims was harmless error.   See United

States v. Green, 246 F.3d 433, 436-37 (5th Cir.), petition for

cert. filed (U.S. Jul. 23, 2001)(No. 01-5463).

AFFIRMED.




                                2